           Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


JONATHAN MULLANE                             )
                                             )
                    Plaintiff                )
                                             )
      v.                                     )      Civil Action No. 18-12618
                                             )
FEDERICO A. MORENO and                       )
BREAKING MEDIA, INC.,                        )
                                             )
                    Defendants.              )


           THE UNITED STATES OF AMERICA’S MEMORANDUM
       OF LAW IN SUPPORT OF IT MOTION TO DISMISS ALL CLAIMS
   ASSERTED AGAINST IT FOR LACK OF SUBJECT MATTER JURISDICTION




                                      ANDREW E. LELLING
                                      United States Attorney

                                      JASON C. WEIDA
                                      Assistant U.S. Attorney

                                      United States Attorney’s Office
                                      1 Courthouse Way, Suite 9200
                                      Boston, Massachusetts 02210
                                      (617) 748-3180
                                      Jason.Weida@usdoj.gov




Dated: December 20, 2018              Counsel for the United States of America
              Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 2 of 11



                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

STANDARD OF REVIEW ............................................................................................................ 3

ARGUMENT .................................................................................................................................. 4

I.        ALL CLAIMS AGAINST THE UNITED STATES MUST
          BE DISMISSED FOR LACK OF JURISDICTION BECAUSE
          PLAINTIFF HAS NOT PRESENTED, LET ALONE EXHAUSTED, AN
          ADMINISTRATIVE CLAIM UNDER THE FEDERAL TORT CLAIMS ACT ............. 4

II.       ALL CLAIMS AGAINST THE UNITED STATES
          MUST BE DISMISSED FOR LACK OF JURISDICTION
          BASED ON THE DOCTRINE OF SOVEREIGN IMMUNITY. ...................................... 5

III.      ALL CLAIMS AGAINST THE UNITED STATES
          MUST BE DISMISSED FOR LACK OF JURISDICTION
          BASED ON THE DOCTRINE OF JUDICIAL IMMUNITY ........................................... 7

CONCLUSION ............................................................................................................................... 9
          Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 3 of 11



       The United States of America (the “United States”) respectfully submits this memorandum

of law in support of its motion to dismiss all claims asserted against it by virtue of its Westfall Act

substitution in pro se Plaintiff Jonathan Mullane’s (“Plaintiff”) Complaint (Doc. # 1.1) for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

                                        INTRODUCTION

       Plaintiff, a former law student intern at the U.S. Attorney’s Office for the Southern District

of Florida, drew the ire of a federal judge by accessing chambers based on his internship so he

could have ex parte communications with chambers staff about a personal pro se lawsuit Plaintiff

had filed that was unrelated to his internship. The judge, the Hon. Federico A. Moreno (“Judge

Moreno”), called a hearing in the pro se matter to chastise Plaintiff for conduct unbefitting a law

student who had the privilege—and, along with it, certain responsibilities—of interning at the U.S.

Attorney’s Office. Judge Moreno also telephoned the Acting U.S. Attorney to express his

displeasure that an intern had abused his position in connection with a personal lawsuit. After the

internship, Plaintiff returned home to Massachusetts and sued Judge Moreno in Massachusetts

state court, along with the media outlet, Breaking Media, Inc. (the parent company of

abovethelaw.com), that had reported on those events.          Under the Federal Tort Claims Act

(“FTCA”), the United States removed the case to this Court and moved to substitute itself for all

claims against Judge Moreno.      Those claims, now properly against the United States, must be

dismissed for lack of jurisdiction for multiple independent reasons.           First, Plaintiff never

presented, let alone exhausted, any claims with any federal agency, statutorily requiring dismissal.

28 U.S.C. § 2675(a). Second, even if he had, the FTCA preserves sovereign immunity for each of

Plaintiff’s claims, requiring dismissal with prejudice. Id. § 2680(h). Lastly, if any of Plaintiff’s

claims somehow were to survive those two arguments (and none can), they must be dismissed

based on the doctrine of judicial immunity. Id. § 2674.
            Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 4 of 11



                                         BACKGROUND 1

        The numerous claims against the parties in this case revolve around three related incidents.

The first is the hearing that took place in Plaintiff’s personal pro se matter against one of his banks,

captioned Mullane v. Barclays Bank Delaware, Inc., No. 18-20596 (S.D. Fla.) (Moreno, J.).

Plaintiff alleges that, in that case, the Judge Moreno demonstrated “animosity and ill will toward

Plaintiff, as proven by the April 2018 hearing transcript,” which is attached as Exhibit A to the

Complaint. Doc. # 1.1 [hereinafter, “Compl.”] ¶ 23; see also id. ¶¶ 39-42, 131, 180, 183. The

second is the telephone call between Judge Moreno and Benjamin G. Greenberg, the Acting U.S.

Attorney for the Southern District of Florida. Plaintiff alleges that, during the telephone call, Judge

Moreno “knowingly slandered Plaintiff,” id. ¶ 28, “knowingly interfered with [his] USAO

employment contract,” id. ¶ 14, and “abused his power and authority as a federal judge.” Id. ¶ 40.

The third is the posting (published on abovethelaw.com) reporting on the April 2018 hearing, titled

Judge Detonates Pro Se Law Student So Hard I Now Must Defend A Dumb Kid, attached as Exhibit

B to the Complaint. Id. ¶¶ 53-54. Plaintiff alleges that the posting is defamatory and, moreover,

that both the publisher and Judge Moreno are “jointly and severally liable” for “their defamatory

representations.” Id. ¶ 191-93.

        On November 27, 2018, Plaintiff commenced this action by filing the Complaint in

Massachusetts state court. It asserts nine counts in total, including seven against Judge Moreno.

Those seven counts include Count II (slander), id. ¶¶ 122-34, Count III (tortious interference with

contractual relations), id. ¶¶ 135-42, Count IV (tortious interference with business relations), id.

¶¶ 143-51, Count V (tortious interference with economic advantages), id. ¶¶ 152-61, Count VI



        1
         The United States assumes the facts alleged in the Complaint to be true only for purposes
of this motion to dismiss and reserves the right to contest the facts at any later stage of the
proceedings.
                                                   2
          Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 5 of 11



(intentional infliction of emotional distress), id. ¶¶ 162-60, Count VIII (promissory estoppel), id.

¶¶ 179-85, and Count IX (joint and several liability). Id. ¶¶ 186-93.

        On December 20, 2018, the United States removed the case to federal court under the

Westfall Act’s removal statute (Doc. # 1), moved to substitute itself for all claims against Judge

Moreno under the Westfall Act’s substitution provision (Doc. # 2), and filed this motion to dismiss

for lack of jurisdiction all claims against the United States by virtue of its substitution.

                                    STANDARD OF REVIEW

        A case may be dismissed for lack of subject matter at any time, on motion or otherwise.

Fed. R. Civ. P. 12(h)(3). Because federal courts are considered courts of limited jurisdiction,

“federal jurisdiction is never presumed.” Viqueira v. First Bank, 140 F.3d 12, 16 (1st Cir. 1998).

Rather, “‘the party invoking the jurisdiction of a federal court carries the burden of proving its

existence.’” Murphy v. United States, 45 F.3d 520, 522 (1st Cir. 1995) (quoting Taber Partners,

I v. Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993)). “Once a defendant challenges the

jurisdictional basis for a claim under Rule 12(b)(1), the plaintiff bears the burden of proving

jurisdiction.” Excel Home Care, Inc. v. U.S. Dep’t of Health & Human Servs., 316 B.R. 565, 567

(D. Mass. 2004). “In ruling on a motion to dismiss for lack of jurisdiction, ‘the district court must

construe the complaint liberally, treating all well-pleaded facts as true and indulging all reasonable

inferences in favor of plaintiff.’” Id. at 568 (quoting Aversa v. United States, 99 F.3d 1200, 1210

(1st Cir. 1996)). “That is not to say that this leniency eliminates the plaintiff’s burden of proving

an appropriate jurisdictional basis. Indeed, a plaintiff cannot assert a proper jurisdictional basis

‘merely on unsupported conclusions or interpretations of law.’” Id. (quoting Murphy, 45 F.3d at

522).




                                                   3
          Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 6 of 11



                                           ARGUMENT

I.     ALL CLAIMS AGAINST THE UNITED STATES MUST
       BE DISMISSED FOR LACK OF JURISDICTION BECAUSE
       PLAINTIFF HAS NOT PRESENTED, LET ALONE EXHAUSTED, AN
       ADMINISTRATIVE CLAIM UNDER THE FEDERAL TORT CLAIMS ACT.

       First and foremost, all claims against the United States must be dismissed for lack of

jurisdiction because Plaintiff never presented (or exhausted) an administrative claim. Before filing

a tort claim in federal court, a claimant must first present and exhaust an administrative claim with

the appropriate federal agency: “An action shall not be instituted upon a claim against the United

States . . . unless the claimant shall have first presented the claim to the appropriate federal agency

and his claim shall have been finally denied by the agency in writing and sent by certified or

registered mail.”    28 U.S.C. § 2675(a) (emphasis supplied).          The objective of exhaustion

requirements is “to ensure that ‘meritorious claims can be settled more quickly without the need

for filing suit and possible expensive and time-consuming litigation.’” Estate of Barrett v. United

States, 462 F.3d 28, 36 (1st Cir. 2006) (quoting Pascale v. United States, 998 F.2d 186, 188 (3d

Cir. 1993)). A claimant’s failure to exhaust vitiates the FTCA’s waiver of sovereign immunity

and deprives the court of subject matter jurisdiction. Id. at 36-37; see McNeil v. United States, 508

U.S. 106, 113 (1993) (“The FTCA bars claimants from bringing suit in federal court until they

have exhausted their administrative remedies.”).

       It is long settled that the failure completely to exhaust an FTCA claim requires dismissal.

In McNeil, the Supreme Court squarely rejected the practice of permitting “a prematurely filed

FTCA action to proceed if no substantial progress has taken place in the litigation before the

administrative remedies are exhausted.” 508 U.S. at 110. Looking at the unambiguous language

of § 2675(a), the Court reasoned that complete exhaustion was required before filing suit:

               [T]he normal interpretation of the word “institute” is synonymous
               with the words “begin” and “commence.” The most natural reading
               of the statute indicates that Congress intended to require complete
                                                 4
          Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 7 of 11



               exhaustion of Executive remedies before invocation of the judicial
               process. Every premature filing of an action under the FTCA
               imposes some burden on the judicial system and on the Department
               of Justice which must assume the defense of such actions. Although
               the burden may be slight in an individual case, the statute governs
               the processing of a vast multitude of claims. The interest in orderly
               administration of this body of litigation is best served by adherence
               to the straightforward statutory command.

McNeil, 508 U.S. at 112. Because the claimant exhausted his claim only after filing suit, the Court

affirmed dismissal for lack of subject matter jurisdiction. Id. at 113.

       Here, Plaintiff never presented—let alone exhausted—a claim against the United States.

The Administrative Office of U.S. Courts (the “AO”), which is the agency responsible for

adjudicating tort claims against federal judges, has no record of ever receiving any such claims

involving Judge Moreno. The first time the AO learned of such claims was when the Judge

Moreno forwarded Plaintiff’s Complaint in this lawsuit. Because Plaintiff cannot assert claims

against the United States until those claims have been presented to the AO and then fully

exhausted, all claims against the United States must be dismissed for lack of jurisdiction. E.g., 28

U.S.C. § 2675(a); McNeil, 508 U.S. at 113; Estate of Barrett, 462 F.3d at 36-41.

II.    ALL CLAIMS AGAINST THE UNITED STATES
       MUST BE DISMISSED FOR LACK OF JURISDICTION
       BASED ON THE DOCTRINE OF SOVEREIGN IMMUNITY.

       While dismissals for failure to present typically are without prejudice, any presentment

here would be futile because Plaintiff’s claims are barred by the doctrine of sovereign immunity,

requiring dismissal with prejudice. Like other branches of government, the judicial branch enjoys

sovereign immunity absent a waiver. See 28 U.S.C. § 2671 (“employee of the government”

includes “officers or employees of any federal agency” and “federal agency” includes “the judicial

and legislative branches”); Tsitrin v. Jacobs, No. 1201411, 2012 WL 1267982, at *3 n.6 (S.D.N.Y.

Apr. 10, 2012) (federal judges immune absent waiver). As relevant to this tort case, the FTCA

provides a limited waiver of sovereign immunity, see 28 U.S.C. §§ 1346(b)(1), 2674, but expressly
                                                  5
           Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 8 of 11



preserves immunity for several categories of claims. See 28 U.S.C. § 2680. Among those claims

for which immunity is preserved include “libel, slander, misrepresentation, deceit, or interference

with contract rights.” Id. § 2680(h). In other words, absent exceptions not applicable here, the

United States is immune from all claims listed above in § 2680(h). E.g., Ruiz-Rivera v. I.R.S., 93

F. App’x 244, 246 (1st Cir. 2004).

        In this case, Plaintiff’s claims against the United States fall within the scope of § 2680(h).

Most of those claims (i.e., Counts II, III, IV, V, and IX) are listed verbatim or nearly so in the text

of § 2680(h). Unquestionably, those claims are barred under the doctrine of sovereign immunity.

E.g., Ruiz-Rivera, 93 F. App’x at 246. The remaining claims (i.e., Counts VI and VIII), although

they bear titles not listed in § 2680(h), are still predicated on assertions of wrongdoing that are

preserved under § 2680(h) and therefore are also barred under the doctrine of sovereign immunity.

See, e.g., Bateman v. F.D.I.C., 112 F. Supp. 2d 89, 93 (D. Mass. 2000) (dismissing claim, even

though the plaintiff contended that it was a negligence claim, because it was predicated on a

misrepresentation, which was barred under § 2680(h)). Accord Davis v. United States, 961 F.2d

53, 56 (5th Cir. 1991) (affirming dismissal of claims under § 2680(h) because, even though styled

as negligence claims, those claims were predicated on contractual interference); F.D.I.C. v.

diStefano, 839 F. Supp. 110, 122 (D.R.I. 1993) (similar).

        Thus, because all of Plaintiff’s claims against the United States fall within the scope of

§ 2680(h), the Court lacks jurisdiction over those claims, requiring dismissal with prejudice. E.g.,

United States v. Smith, 499 U.S. 160, 166 (1991) (FTCA provides “the exclusive mode of recovery

for the tort of a Government employee even when the FTCA itself precludes Government

liability”).




                                                  6
          Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 9 of 11



III.   ALL CLAIMS AGAINST THE UNITED STATES
       MUST BE DISMISSED FOR LACK OF JURISDICTION
       BASED ON THE DOCTRINE OF JUDICIAL IMMUNITY.

       If any claims against the United States survive both of the above arguments (none can),

they must be dismissed for lack of jurisdiction based on the doctrine of judicial immunity. See 28

U.S.C. § 2674 (“the United States shall be entitled to assert any defense based upon judicial or

legislative immunity which otherwise would have been available to the employee of the United

States whose act or omission gave rise to the claim”).

       “Few doctrines were more solidly established at common law than the immunity of judges

from liability for damages for acts committed within their judicial jurisdiction[.]” Pierson v. Ray,

386 U.S. 547, 553-54 (1967).       That immunity secures a “general principle of the highest

importance to the proper administration of justice”: ensuring that a “judicial officer, in exercising

the authority vested in him, shall be free to act upon his own convictions, without apprehension of

personal consequences to himself,” Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 347 (1871), and

“without harassment or intimidation” in those “controversies sufficiently intense to erupt in

litigation,” Butz v Economou, 438 U.S. 478, 512 (1978). Thus, absolute immunity endures even

if the judge “acted maliciously and corruptly” in exercising his judicial functions. Wang v. New

Hampshire Bd. of Registration in Med., 55 F.3d 698, 702 (1st Cir. 1995). It likewise endures “in

the presence of ‘grave procedural errors.’” Nystedt v. Nigro, 700 F.3d 25, 32 (1st Cir. 2012)

(quoting Stump v. Sparkman, 435 U.S. 349, 359 (1978)).

       “An inquiry into the existence vel non of judicial immunity encompasses three questions.”

Goldstein v. Galvin, 719 F.3d 16, 25 (1st Cir. 2013). “First, we ask whether the defendant carries

out traditional adjudicatory functions.” Id. “If so, we ask whether the defendant is called upon to

decide cases that are ‘sufficiently controversial that, in the absence of absolute immunity, he would

be subject to numerous damages actions.’” Id. (quoting Bettencourt v. Bd. of Registration In Med.

                                                 7
           Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 10 of 11



of Com. of Mass., 904 F.2d 772, 783 (1st Cir. 1990)). “If the answers to these two queries are

affirmative, we then ask whether the defendant performs his adjudicatory functions ‘against a

backdrop of multiple safeguards designed to protect [the plaintiff’s] constitutional rights.’” Id.

(quoting Bettencourt, 904 F.2d at 783).

       There is no question that those criteria are satisfied in cases involving sitting federal judges.

Nor is there any serious question that the assertions of wrongdoing in this case, relative to the

United States, arose out of the Judge Moreno’s role as a judge and thus constitute “judicial acts”

subject to judicial immunity. See Stump, 435 U.S. at 362 (acts are “judicial” when they are

“normally performed by a judge”). A judge’s acts during a court hearing in a case assigned to him

are quintessential “judicial acts.” See, e.g., Carroway v. New Jersey, 202 F. App’x 564, 565 (3d

Cir. 2006) (hearings). But a judge need not be wearing a robe with a gavel in his hand for his acts

to be judicial in nature; a universe of other appropriate acts may qualify for immunity as well.

Thus, a judge’s telephone calls involving matters in a case assigned to him also may be, and in

multiple cases have been found to be, “judicial acts.” See, e.g., Dellenbach v. Letsinger, 889 F.2d

755, 760 (7th Cir. 1989) (telephone calls); Finn v. Cty. of Albany, No. 98-844, 1999 WL 291820,

at *4 (N.D.N.Y. May 5, 1999) (same). Such is the case here, where Judge Moreno’s telephone

call pertained to the conduct of a litigant in a case assigned to him. Judges should be able to

communicate in that way without fear of personal vendettas, especially when the matter involves

perceived misconduct by a representative of the U.S. Attorney’s Office. As courts in this district

have done many times in recent years, 2 this Court should dismiss Plaintiff’s claims against the

United States based on the doctrine of judicial immunity, with prejudice.




       2
        E.g., Feldman v. Woodlock, No. 14-12279, 2014 WL 7188923, at *3-4 (D. Mass. Dec.
17, 2014), aff'd (Jan. 20, 2016); Johnson v. U.S. Judges, No. 14-11273, 2014 WL 3109962, at *3
(D. Mass. July 7, 2014); Aldrich v. Young, No. 13-10466, 2013 WL 3802436, at *7-8 (D. Mass.
                                                 8
         Case 1:18-cv-12618-PBS Document 8 Filed 12/20/18 Page 11 of 11



                                          CONCLUSION

       For all of the foregoing reasons, the United States respectfully requests that the Court grant

this motion in its entirety and dismiss Counts II, III, IV, V, VI, VIII, and IX as to the Unites States

with prejudice.

Dated: December 20, 2018                       Respectfully submitted,

                                               THE UNITED STATES OF AMERICA

                                               By its attorney,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Jason C. Weida
                                               Jason C. Weida (BBO No. 663097)
                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               1 Courthouse Way, Suite 9200
                                               Boston, Massachusetts 02210
                                               (617) 748-3100
                                               Jason.Weida@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I hereby certify that, on December 20, 2018, this document was served by first class mail,
postage prepaid, upon the pro se plaintiff and co-defendant’s counsel at the following addresses:

Jonathan Mullane (pro se Plaintiff)
60 Clyde Street, Unit #1
Somerville, Massachusetts 02145

J. Mark Dickison (Counsel for Breaking Media, Inc.)
Lawson & Weitzen, LLP
88 Black Falcon Avenue, Suite 345
Boston, Massachusetts 02210

                                               /s/ Jason C. Weida
                                               Jason C. Weida
                                               Assistant U.S. Attorney



July 18, 2013); Okereke v. Wood, No. 10-11154, 2013 WL 697059, at *2 (D. Mass. Feb. 24, 2013);
McLarnon v. United States, No. 09-10049, 2009 WL 1395462, at *3 (D. Mass. May 19, 2009).
                                                  9
